Nichols, Judge:
These appeals for reappraisement are before me on the following stipulation of counsel for the respective parties:
That the merchandise covered by the appeals for reappraisement enumerated above, consists of bead purses exported from Japan subsequent to February 27,1958.
That the said merchandise is not included in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that said merchandise was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of the said merchandise, the prices at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, ready for shipment to the United States, were the appraised values less the item of Buying Commission in each instance.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the appraised values, less the item of buying commission in each instance.
Judgment will be rendered accordingly.